Title: From Jonathan Trumbull, Jr. to Thaddeus Betts, 15 October 1782
From: Trumbull, Jonathan, Jr.
To: Betts, Thaddeus


                  Gentlemen
                     
                     Head Quarters 15th Octo. 1782
                  
                  I have to reply, in his Excellency’s Name, to your Letter of the 10th instant by M. Smith.
                  The two Men mentioned therein Raymond & Silleck were supposed to have been sent in agreeable to my former Letter—but being still found in the provost, Orders have been given to the Comy of Prisoners, for those two Men by Name, to be sent to N.York as soon as Convenient—no further Mistake I hope will take place. I am &ca
                  
                     J. Tr——ll
                  
               